

116 HR 2783 IH: TPS and DED Protection Act of 2019
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2783IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Mr. Smith of New Jersey (for himself and Mr. Diaz-Balart) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide for certain protections for aliens granted
			 temporary protected status or deferred enforced departure, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the TPS and DED Protection Act of 2019. 2.Adjustment of status for certain non-immigrant nationals granted temporary protected status or deferred enforced departureTitle II of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after section 244 the following (and amending the table of contents accordingly):
			
				244A.Adjustment of status for certain nationals in receipt of temporary protected status or deferred
			 enforced departure
 (a)In generalThe status of any alien described in subsection (c) shall be adjusted by the Secretary of Homeland Security to that of an alien lawfully admitted for permanent residence, if the alien—
 (1)applies for such adjustment within 3 years after the date of enactment of this section; (2)is determined to be admissible to the United States for permanent residence; and
 (3)meets the criteria established under subsection (c). (b)Certain grounds for inadmissibility inapplicable (1)In generalFor purposes of determining admissibility under subsection (a)(2), the grounds for inadmissibility specified in paragraphs (4), (5), (6)(A), and (7)(A) of section 212(a) of the Immigration and Nationality Act shall not apply.
 (2)Additional waiver for individual aliensThe Secretary may waive any other provision of section 212(a) in the case of an individual alien for humanitarian purposes, to assure family unity, or when it is otherwise in the public interest.
						(c)Aliens eligible for adjustment of status
 (1)In generalAn alien shall be eligible for adjustment of status if— (A)the alien is a national of a country (or part of a country) with a designation under 244(b) of the Immigration and Nationality Act during the period specified in section 244(b)(2) and who was granted temporary protected status, or was otherwise eligible for temporary protected status, on or before October 1, 2017, or has been granted Deferred Enforced Departure (hereinafter in this section referred to as DED) on or before October 1, 2017; and
 (B)the alien has been continuously physically present in the United States for a period of not less than 3 years before the date of the enactment of this section.
 (2)TPS aliens previously removed or departedAn alien shall be eligible for adjustment of status if the alien was removed or voluntarily departed from the United States on or after September 25, 2016, if the alien—
 (A)applies from abroad; (B)was continuously physically present in the United States for a period of not less than 3 years before the date of removal or departure;
 (C)had temporary protected status on such date, or was otherwise eligible, on such date, for temporary protected status notwithstanding subsections (c)(1)(A)(iv) and (c)(3)(C) of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a); and
 (D)the sole reason for the alien’s removal or departure was— (i)that the alien was present in the United States after the expiration of the designation of that foreign state (or part thereof) under section 244(b)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1254a(b)(3)(B)); or
 (ii)in the case of a voluntary departure, the alien did so on the basis of the Secretary’s determination to terminate such designation.
 (3)DED aliens previously removed or departedAn alien shall be eligible for adjustment of status if the alien was removed or voluntarily departed from the United States on or after September 28, 2016, if the alien—
 (A)applies from abroad; (B)is under a grant of Deferred Enforced Departure as of September 28, 2016;
 (C)was continuously physically present in the United States for a period of not less than 3 years before the date of removal or departure; and
 (D)the sole reason for the alien’s removal or departure— (i)was that the alien was present in the United States after the expiration of the deferral of enforced departure directed in the Presidential Memorandum on Deferred Enforced Departure for Liberians issued on September 28, 2016, or any subsequent extension of such deferral; or
 (ii)in the case of a voluntary departure, the alien did so on the basis of the President’s determination to terminate such presidential memorandum or extension.
 (d)Waiver authorizedNotwithstanding any provision of the Immigration and Nationality Act, an alien who fails to meet the continuous physical presence requirement under paragraph (2) of subsection (c) shall be considered eligible for status adjustment as provided in this section if the Attorney General or the Secretary determines that the removal of the alien from the United States would result in extreme hardship to the alien, their spouse, their children, their parents, or their domestic partner.
 (e)Effect of application on certain ordersAn alien present in the United States who has been ordered removed or has been granted voluntary departure from the United States may, notwithstanding such order, apply for adjustment of status under this section. Such alien shall not be required to file a separate motion to reopen, reconsider, or vacate the order of removal. If the Secretary approves the application, the Secretary shall cancel the order of removal. If the Secretary renders a final administrative decision to deny the application, the order of removal shall be effective and enforceable to the same extent as if the application had not been made.
 (f)Work authorizationThe Secretary shall authorize an alien who has applied for adjustment of status under this section to engage in employment in the United States during the pendency of such application and shall provide the alien with an appropriate document signifying authorization of employment.
					(g)Adjustment of status for certain family members
 (1)In generalThe status of an alien shall be adjusted by the Secretary to that of an alien lawfully admitted for permanent residence if the alien—
 (A)is the spouse, parent, or unmarried son or daughter of an alien whose status is adjusted under this section;
 (B)applies for adjustment under this section within 3 years after the date of enactment of this Act; and
 (C)is determined to be admissible to the United States for permanent residence. (2)Certain grounds for inadmissibility inapplicableFor purposes of determining admissibility under subsection (g)(1)(C), the grounds for inadmissibility specified in paragraphs (4), (5), (6)(A), and (7)(A) of section 212(a) shall not apply.
 (h)Availability of administrative reviewThe Secretary shall provide to aliens applying for adjustment of status under this section the same right to, and procedures for, administrative review as are provided to—
 (1)applicants for adjustment of status under section 245; or (2)aliens subject to removal proceedings under section 240.
 (i)No offset in number of visas availableThe granting of adjustment of status under this section shall not reduce the number of immigrant visas authorized to be issued under any provision of the Immigration and Nationality Act.
 (j)Treatment of brief, casual, and innocent departures and certain other absencesAn alien who has failed to maintain the 3-year continuous physical presence requirement under subsection (c) because of brief, casual, and innocent departures or, emergency travel, or extenuating circumstances outside of the control of the alien, shall not be considered to have failed to maintain continuous physical presence in the United States.
 (k)Rule of constructionNothing in this Act shall be construed to include aliens (as a class or individual basis) from previously designated countries that no longer have valid temporary protected status designation under section 244(b), or aliens who no longer have a valid deferred enforced departure status, unless such designated status or previously deferred enforced departure expires on or after January 1, 2017.
 (l)DefinitionsIn this section: (1)The term domestic partner means an adult of at least 18 years of age in a committed relationship with the alien applying for adjustment. A committed relationship is one in which the employee and the domestic partner of the employee are each other’s sole domestic partner (and are not married to or domestic partners with anyone else) and share responsibility for a significant measure of each other’s common welfare and financial obligations. This includes, but is not limited to, any relationship between two individuals of the same or opposite sex that is granted legal recognition by a State or by the District of Columbia as a marriage or analogous relationship (including, but not limited to, a civil union).
 (2)The term provide for its repatriated citizens means a country’s ability to provide safety, and social safety net services, including preventive healthcare services, and housing.
 (3)The term Deferred Enforced Departure or DED refers to the presidential directive issued on September 28, 2016.. 3.Reporting requirements regarding future discontinued eligibility of aliens from countries currently listed under temporary protected status (a)Additional reporting requirementsSection 244(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(b)(3)) is amended by adding at the end, the following:
				
 (D)Report on terminationsWithin 3 days after the Attorney General’s announcement, including by notice in the Federal Register, of a country’s designation being terminated from Temporary Protected Status, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the House Judiciary Committee a report that includes—
 (i)an explanation of the event or events that initially prompted a country’s designation under temporary protected status;
 (ii)the progress the country has made in remedying the designation specified in clause (i), including any significant challenges or shortcomings that have not been addressed since the initial designation; and
 (iii)an analysis, with applicable and relevant metrics as determined by the Secretary, of the country’s ability to repatriate its nationals, including—
 (I)the country’s financial ability to provide for its repatriated citizens; (II)the country’s financial ability to address the initial designation specified in clause (i) without foreign assistance;
 (III)the country’s gross domestic product, gross domestic product per capita, and an analysis of the country’s ability to be economically self-sufficient without foreign assistance;
 (IV)the economic and social impact repatriation of nationals in possession of temporary protected status would have on the recipient country; and
 (V)any additional metrics the Secretary deems necessary.. 4.Adjustment of relation of period of temporary protected status to cancellation of removalSection 244(e) of the Immigration and Nationality Act (8 U.S.C. 1254a(e)) is amended—
 (1)by striking With respect to an alien and inserting the following:  (1)In generalWith respect to an alien; and
 (2)by adding at the end, the following:  (2)Waiver for certain temporary protected status holdersThe provisions in subsection (e) shall not apply to an alien who is eligible for adjustment of status pursuant to section 244A of the Immigration and Nationality Act..
			5.Eligibility for naturalization
 (a)In generalNotwithstanding sections 319(b), 328, and 329 of the Immigration and Nationality Act (8 U.S.C. 1430(b), 1439, and 1440), an alien whose status is adjusted under section 244A of the Immigration and Nationality Act to that of an alien lawfully admitted for permanent residence may apply for naturalization under chapter 2 of title III of the Immigration and Nationality Act (8 U.S.C. 1421 et seq.) not earlier than 5 years after such adjustment of status.
 (b)Language requirement waiverSection 312(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1423(b)(2)) is amended— (1)in subparagraph (A), by adding or at the end;
 (2)in subparagraph (B), by striking the period and inserting ; or; and (3)by adding at the end the following:
					
 (C)is an alien in receipt of status adjustment under section 244A of the Immigration and Nationality Act..
				6.Designation for purposes of granting temporary protected status
			(a)Designation
 (1)In generalFor purposes of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), Venezuela shall be treated as if it had been designated under subsection (b)(1)(C) of that section, subject to the provisions of this section.
 (2)Period of designationThe initial period of the designation referred to in paragraph (1) shall be for the 18-month period beginning on the date of the enactment of this Act.
 (b)Aliens eligibleAs a result of the designation made under subsection (a), an alien who is a national of Venezuela is deemed to satisfy the requirements under paragraph (1) of section 244(c) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)), subject to paragraph (3) of such section, if the alien—
 (1)has been continuously physically present in the United States since the date of the enactment of this Act;
 (2)is admissible as an immigrant, except as otherwise provided in paragraph (2)(A) of such section, and is not ineligible for temporary protected status under paragraph (2)(B) of such section; and
 (3)registers for temporary protected status in a manner established by the Secretary of Homeland Security.
				(c)Consent To travel abroad
 (1)In generalThe Secretary of Homeland Security shall give prior consent to travel abroad, in accordance with section 244(f)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(f)(3)), to an alien who is granted temporary protected status pursuant to the designation made under subsection (a) if the alien establishes to the satisfaction of the Secretary of Homeland Security that emergency and extenuating circumstances beyond the control of the alien require the alien to depart for a brief, temporary trip abroad.
 (2)Treatment upon returnAn alien returning to the United States in accordance with an authorization described in paragraph (1) shall be treated as any other returning alien provided temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a).
				